[NOT FOR PUBLICATION – NOT TO BE CITED AS PRECEDENT]


         United States Court of Appeals
                    For the First Circuit
                  _______________________
No. 00-1953
                        UNITED STATES,

                          Appellee,

                              v.

                    LUIS SANTANA-MENDOZA,

                    Defendant, Appellant.
                      __________________

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

        [Hon. Jose Antonio Fuste, U.S. District Judge]
                      _________________


                            Before

                      Boudin, Chief Judge,
               Kravitch,* Senior Circuit Judge,
                   and Lynch, Circuit Judge.

                      _________________

    Laura Maldonado-Rodriguez for appellant.
    Matthew M. Collette for appellee.

                     ____________________

                       January 10, 2002
                    _____________________
________________________
*Of the Eleventh Circuit, sitting by designation.

          Per Curiam. Luis Santana-Mendoza is a dairy farmer who,

acting in concert with others, adulterated milk by adding salt and

water. The milk he adulterated was dumped into tanker trucks which

delivered the milk to processing plants. When it reached the plants,

the milk was then added to large silos; all of the milk in the silos

was adulterated as a result.      The milk from the silos was then

distributed into interstate commerce for purchase and consumption.

Santana-Mendoza pleaded guilty to conspiracy to deliver adulterated

food for introduction into interstate commerce, in violation of 21

U.S.C. §§ 331(a), 333(a)(2), and 18 U.S.C. § 371.

          In calculating the loss caused by the defendant’s scheme for

a sentencing enhancement under U.S.S.G. § 2F1.1(b)(1), the district

court adopted as the relevant volume of contaminated milk the total

amount of milk in the tanker trucks that collected milk from Santana-

Mendoza’s farm. In doing so, the court rejected the government’s

contention that the loss should be measured on the basis of all the

milk contained in the silos, and also rejected the defendant’s

assertion that the loss should be calculated on the basis of the amount

of water added to the milk. This resulted in a final offense level of

13, for which the district court imposed a sentence of 12 months’

imprisonment, a fine of $3,000, and a supervised release term of 3
years. Santana-Mendoza here appeals the district court’s calculation

of loss, reasserting his contention that the relevant volume in

figuring loss under § 2F1.1(b)(1) was the amount of water which he

caused to be added to the silos.

          Our recent decision in United States v. Gonzalez-Alvarez, No.

00-2180, is dispositive of this issue. The relevant volume of milk for

the purpose of calculating loss under the Guidelines was the entire

supply of contaminated milk in the silos. Because the government did

not cross-appeal in this case, however, we decline to remand for

resentencing.

          AFFIRMED.